Citation Nr: 1416189	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.











INTRODUCTION

The Veteran served on active duty from March 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in active service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence is at least in equipoise as to whether the Veteran's hearing loss was caused by hazardous noise exposure during active service.  He served as an infantryman and was awarded the Combat Infantry Badge for combat service in Vietnam during the Vietnam War, among other citations.  He provided competent and credible evidence of the noise he was exposed to during combat operations in his March 2011 substantive appeal (VA Form 9).  Thus, in-service hazardous noise exposure is established.  See 38 U.S.C.A. § 1154(a) (West 2002).  

A March 2011 VA examination report reflects audiometric findings establishing the presence of a current bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Finally, a nexus between the Veteran's current hearing loss and in-service noise exposure is established based on the VA examiner's finding that the Veteran had tinnitus which was "likely secondary to hearing loss [and] therefore [was] as . . . likely as not caused by noise exposure in the military."  Because the examiner concluded that tinnitus being secondary to hearing loss meant that it was caused by in-service noise exposure, it must follow that the Veteran's underlying hearing loss was also caused by in-service noise exposure in order to make the examiner's stated logic true.  The Veteran told the examiner that he noticed hearing loss soon after separation, a proximity in time which further supports a relationship to service.  Although the examiner earlier stated that the Veteran's hearing loss was less likely as not related to military noise exposure because an audiogram in the separation examination report showed normal hearing bilaterally, the examiner also noted that hearing at 3000 Hertz was not recorded, and thus it could not be determined whether hearing loss was present at this frequency.  Moreover, a normal audiogram at separation does not preclude service connection.  Hensley, 5 Vet. App. at 159.  Thus, in light of the examiner's finding with respect to tinnitus, and resolving any doubt in favor of the claim, the nexus element is satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Accordingly, all three elements of service connection are satisfied, and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


